DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Brant et al. (WO 2010/048397) and Takita et al. (WO 2008/016174) which is incorporated by reference in Brant et al. (WO 2010/048397).
Brant discloses an extruded product (paragraph [0077]) with 2-10,000 nano-polymer layers (paragraph [0016]) in tubular or profile shapes (see paragraph [0077] which incorporates by reference WO2008/016174, paragraph [0077], which discloses a tubular die), wherein the extruded polymer or a component of the polymer comprise pores aligned along the axis of extrusion (paragraphs [0096], [00101], wherein WO2008/016174 is incorporated by reference and discloses machine or transverse stretching, paragraph [0129], which aligns the pores in the machine or transverse directions), wherein the product is a battery or component of a battery (paragraph [0006]), wherein the product is a separator in a battery (paragraph [0006]), wherein the product contains pores and is able to combine or extract fluids, gases or both through the pores (since micropores are disclosed (paragraph [0004]).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by O’Donnell et al. (US 2012/0237746).
O’Donnell discloses an extruded product (paragraph [0014]) with 2-10,000 micro or nano-polymer layers in tubular or profile shapes (paragraph [0079]), at least one of the polymer layers including pores aligned along the axis of extrusion, wherein the at least one of the polymer layers including pores are aligned along the axis of extrusion to enhance barrier properties (paragraphs [0009] — [0014], [0035] — [0037], [0050] — [0051], [0062] — [0075)), wherein the product contains pores and is able to combine or extract fluids, gases or both through the pores (since micropores are disclosed, paragraph [0073]).
The alignment of the pores will either be axial or equatorial since the film is stretched in the machine or cross direction thus causing formation of the pores (see paragraphs [0070], [0073] — [0075]).
	Claims 2-3 recite an intended use and has been given little too no patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114(II)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,919,467. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 9,919,467 encompass the scope of instant claims 1-4.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 1-9 and 1-7 of U.S. Patent Nos. 11,267,182, 10,828,817 and 10,442,127, respectively in view of Brant et al. (WO 2010/048397).
Claims 1-6, 1-9 and 1-7 of U.S. Patent Nos. 11,267,182, 10,828,817 and 10,442,127, respectively, recite applicant’s invention but do not recite that pores are aligned along the axis of extrusion.
Brant discloses wherein the extruded polymer or a component of the polymer comprise pores aligned along the axis of extrusion (paragraphs [0096], [00101], wherein WO2008/016174 is incorporated by reference and discloses machine or transverse stretching, paragraph [0129], which aligns the pores in the machine or transverse directions) for the purpose of providing improved tensile strength and electrochemical stability (paragraphs [00112 – 11123]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the pores are aligned along the axis of extrusion in Claims 1-6, 1-9 and 1-7 of U.S. Patent Nos. 11,267,182, 10,828,817 and 10,442,127, respectively, in order to provide improved tensile strength and electrochemical stability as taught or suggested by Brant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
October 7, 2022